[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
An interlocutory judgment of interpleader is granted. The plaintiff/stockholder, Paine Webber, Inc. shall deliver the funds held by it or the amount of the judgment against it together with all accrued interest, to the Clerk of the Superior Court at Bridgeport by July 1, 1994 unless it posts an adequate bond by that date to secure final payment of the funds to the creditors who may be entitled to it. This order is without prejudice to the rights of any defendants to object to the bond or to return to this court for additional orders relating to the security while this action is pending.
ROBERT A. FULLER, JUDGE CT Page 6052